United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 24, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 02-31056
                         Conference Calendar



JERRY DALLAS,

                                     Plaintiff-Appellant,

versus

RICHARD L. STALDER; KELLY WARD; DEBBIE SCRIBER;
VENETIA MICHAEL; HEARNS, DR.; PAM LOWERY; DANNY
DAVIDSON; KEREN WHITE; HARPER, DR.,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 01-CV-2278
                       --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Jerry Dallas, Louisiana prisoner # 130421 (Dallas), appeals

the district court’s dismissal of his 42 U.S.C. § 1983 complaint,

alleging constitutional violations in connection with Dallas’

exposure to, and treatment for, tuberculosis.   Dallas requests an

injunction against prison officials and appointment of counsel to

represent him; those motions are DENIED.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-31056
                                 -2-

     The district court did not abuse its discretion in

dismissing the complaint as frivolous.     Dallas’ complaint did not

allege any facts that would support a finding of deliberate

indifference by prison officials in connection with his exposure

to tuberculosis.    See Reeves v. Collins, 27 F.3d 174, 176 (5th

Cir. 1994).   His assertion that further diagnostic tests were

necessary amounts to a disagreement with his medical treatment

that does not give rise to a 42 U.S.C. § 1983 cause of action.

See Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).

Dallas’ claim that prison doctors failed to advise him of the

side effects of medication, for which he received medical care,

is not cognizable under 42 U.S.C. § 1983.     See Estelle v. Gamble,

429 U.S. 97, 106 (1976).   Dallas argues “supplemental damage

claims,” but new claims may not be asserted for the first time on

appeal.   See Leverette v. Louisville Ladder Co., 183 F.3d 339,

342 (5th Cir. 1999).

     This appeal is without arguable merit and is frivolous.        See

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).     Because

the appeal is frivolous, it is DISMISSED.    5TH CIR. R. 42.2.

     The district court’s dismissal and this court’s dismissal

count as two strikes for purposes of 28 U.S.C. § 1915(g).        See

generally Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir.

1996).    Dallas is WARNED that if he accumulates three strikes he

may not proceed in forma pauperis in any civil action or appeal

filed while he is incarcerated or detained in any facility unless
                            No. 02-31056
                                 -3-

he is under imminent danger of serious physical injury.   See 28

U.S.C. § 1915(g).

     MOTIONS DENIED; APPEAL DISMISSED; 28 U.S.C. § 1915(g)

SANCTIONS WARNING ISSUED.